DETAILED ACTION
This Office action is in response to the filing of this application on 04 February 2021. Claims 1-20 are pending in the application.

This application is a continuation of application Serial No. 15/897,272, filed on 15 February 2018, now US Patent 10,923,417.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-17, 19, and 20 of U.S. Patent No. 10,923,417. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader in scope than the patented claims. Therefore, the method of the patented claims encompasses the method of the pending claims. 

Allowable Subject Matter
Upon the filing of a terminal disclaimer to overcome the double patenting rejection based on U.S. Patent No. 10,923,417, the pending claims would be allowable.  

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Uhland et al., US 2007/0254411. Uhland et al. disclose a method of fabricating an integrated electronic device package, shown in Fig. 12,  including an inductor 1117 (see paragraph [0098]), the method comprising: 
forming first trace portions 1122 of an electrically conductive trace (see paragraphs [0060]-[0067]) on top of an electrically insulating layer 1102 (see paragraph [0065]) of a package structure; 
forming a layer of molding material 1109 around exposed surfaces of a die 1116 and exposed surfaces of vias 1168 (see paragraph [0061]) above the electrically insulating layer 1102, and 
forming a magnetic structure 1117 (see paragraph [0098]) within the layer of molding material 1109. However, Uhland et al. fail to teach or suggest forming second trace portions of the electrically conductive trace covering a top surface of the layer of molding material and the magnetic structure, wherein the electrically conductive trace and the magnetic structure forming an inductor, as required in independent claim 1. With respect to independent claims 11 and 19, Uhland et al. fail to teach or suggest forming second trace portions covering a top surface of the molding material and the magnetic material, the second trace portions being electrically conductive and being electrically connected to corresponding vias, such that the first trace portions, the vias, and the second trace portions form an inductor spanning multiple layers of the package structure, with coils of the inductor surrounding the magnetic material in the trench, at least some of the vias of the inductor being embedded in the molding material of the first layer along with the die.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822